DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LEANNE EICOFF,
                              Appellant,

                                    v.

  STEVEN FELSENTHAL, ESQ, NORTHERN TRUST COMPANY, as
Trustee of the HELENE E. EICOFF TRUST, and SUGAR FELSENTHAL
                    GRAIS & HELSINGER, LLP,
                            Appellees.

                              No. 4D21-872

                          [January 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Gillman, Judge; L.T. Case No. 50-2020-CA-004196-
XXXX-MB.

  Daniel A. McGowan, Adrian P. Thomas and Michele M. Thomas of
Adrian Philip Thomas, P.A., Fort Lauderdale, for appellant.

  Jonathan A. Galler and Lawrence J. Miller of Gutter Chaves Josepher
Rubin Forman Fleisher Miller P.A., Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.